Wells, J.
By chap. 148, § 56, R. S. the keeper of the prison, in case the debtor should claim relief as a pauper, might require security of the creditor, for the payment of the expense of supporting the debtor, while in prison.
By the act of March 17, 1842, c. 23, before such security can be required, the debtor must make complaint in writing, and verified by his oath, of his inability to support himself in prison, and of furnishing security for such support.
It could not have been the intention of the Legislature, to require the creditor to support his debtor in prison, without any claim of reimbursement from the debtor.
The debtor may have property, but so situated, as not to be available for his support, or to enable him to furnish the required security. His condition may in reality be much more favorable, than he represents it to be, in his complaint. Must the creditor either allow the debtor to be discharged without examination, or support him without any legal claim to recover again what he has paid ?
By the terms of the statutes, the creditor cannot be called upon for the security, until the debtor has made the complaint. He therefore, voluntarily lays the foundation for the call upon the creditor.
Every man is under obligation to support himself, and when that support is furnished by another, it must be regarded as beneficial to him. The creditor has a legal right to cause the debtor to be arrested and imprisoned, if he does not pay the debt, or discharge himself by the poor debtor’s oath. The debtor’s obligation to maintain himself remains, although he is *558in confinement, and his ability to do it may be lessened. The creditor, by the coercion, is not legally in fault. By the reception of support from the creditor, the parties are to be viewed in the same relation, as if no confinement existed. There is no difference in the liability, arising from a support furnished in prison or out of it. The creditor is to furnish security or pay money in advance, from time to time, or the keeper of the prison may release the debtor. But the security of the creditor does not preclude the debtor from making payment, it is not the less obligatory upon him to do so. The creditor is to make the keeper secure, that he will receive his pay from the debtor, who is the party creating the expense.' The debtor is the principal, and the creditor is to be viewed as a surety.
Supplies furnished by towns to paupers, before they were made liable for them by statute, were not considered as creating any obligation to make payment. Deer Isle v. Eaton, 12 Mass. 329. The supplies were to be deemed a gratuity. But when furnished to a person not a pauper, it is said by Weston, J. in Alna v. Plummer, 4 Greenl. 249, there can be no doubt but the common law affords a sufficient remedy, without the aid of the statute.
But the law does not require of the creditor to support his debtor in prison; it gives him the option of doing so, if he would retain him there. It is a mode afforded to him of compelling the debtor to make payment or disclose. It.is a part of the remedy provided for the collection of debts, and could, in no sense, be construed as a gratuity.
It is true, the law will not imply a promise of any person against his own declaration. Whiting v. Sullivan, 7 Mass. 107. But generally the law implies a promise, where one pays money, or performs a beneficial service for another. 1 Chit, on Plead. 90, 91 ; 1 H. Black. 90; Bowes v. Tibbets, 7 Greenl. 457.
There does not appear to be any thing in the present case, to authorize it to be taken out of the general rule. What was paid to support the defendant, must be considered as paid for *559his benefit, and the Jaw raises a promise on his part to reimburse the plaintiff. Judgment for the 'plain'df.